Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 1/20/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.   	 Claims 1 -16 are pending in this application.
Claim 16 is new. 
Claims 1-16 have been rejected.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


5.    The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    Claims 1 -2, 4-9, 11, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2009/0291179 in view of Cohen et al. USPN 6291009 in view of Rogers et al. (GB 2543623) in view of Sozer Aykal et al. (WO 2015/158959) and in view of Nobuyoshi M et al. (English translation of JP 63209549 from of #6 of s80 of EAST SEARCH; and is identical to JP 4140087A).

8. 	Regarding claims 1 -2, 6, 11 and 15, 16, Nakano et al. discloses that mixing the ingredients e.g. soybean as major ingredient, kneading and extruding can be suitably performed by using a kneader extruder having two or more axes and the steps can be performed at a temperature 120 to 220 degree C, which is powerful in kneading and can be easily organized with controlled expansion with the desired stability of the product ([0040], [0041]) to meet claims 1, 2. Nakano et al. also discloses that water is to be between 15-60% by weight in order to have good quality extruded product ([0038]) to meet claims 1 and 6. 
Nakano et al. is silent specifically about 
(i) amount of soy as soy flour 
(ii) amount of dehulled fava bean flour and 
 (iii) allowing the dough to exit the extruder via a cooling die to form the food product at 50-95 degree C as claimed in claim 1 and “at 50-85 degree C as claimed in claim 11”
With respect to (i), Cohen et al. discloses that soy component can be available as soy flour and soy flours can be in the form of enzyme active form, full fat, reduced fat etc. also ( col 2 lines 33-35 and lines 43-45) and it can be 70-90% by weight of the soy component of a dough (col 2 lines 45-50). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify powdery soy source of Nakano et al. (in 
With respect to (ii), Rogers et al. discloses that fava bean flour can be used in an amount from 15-45% by weight in such a composition e.g. batter composition (at least in Page 5 line 1 also says “dehulled split fava flour) as an important protein source (20-41 wt. % protein in page 4 lines 1 -3 and line 16) to meet claim 1. Rogers et al. also discloses that fava bean flour has multi-benefits compared to traditional flour e.g. traditional wheat flour (page 5 lines 4-10). It is also to be noted Rogers et al. is used as secondary prior art to address “fava bean flour” and that disclosed batter is similar to   dough having different consistency due to different amount of water, therefore, optimizable by one of ordinary skill in the art, and Rogers et al. is analogous art. Therefore, Rogers et al. is proper secondary prior art to combine to address the amount of fava flour in the composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nakano et al. to include the teaching of Rogers et al. to add the disclosed amount of dehulled fava bean flour to the composition to meet the claimed amount of fava flour in order to include the multi-benefit nutritional effects of fava flour in the food composition (in Rogers et al., page 5 lines 4-10) and also the motivation further extends by the disclosure by Sozer Aykal et al. who disclosed that 
With respect to (iii), regarding the claim limitation of “allowing the dough to exit the extruder via a cooling die to form the food product at 50-95 degree C as claimed in claim 1 and “at 50-85 degree C as claimed in claim 11”, Nobuyoshi M et al. discloses that soybean protein containing protein product can be made by using extrusion method and subjecting the extrusion cooking apparatus with the cooling die at the delivery end having an excellent tissue textured protein having an excellent texture (Abstract) and cooling die can have desired shape and barrel temperature can be 50-300 degree C (page 4 middle section). 
It is to be noted that regarding the amended claim limitation of “at atmospheric pressure” as claimed in amended claim 1, Nobuyoshi M et al. does not mention any pressure used during extrusion process to make the final product. Therefore, it is considered as an implicit disclosure that the complete process of extrusion to make the final product has been performed at atmospheric pressure to meet amended claim 1. This also meets claim limitation of “allowing the dough to exit the extruder at atmospheric pressure” as claimed for new claim 16.
Therefore, one of ordinary skill before the effective filling date of the claimed invention would have been motivated to modify Nakano et al. (e.g. [0040] of Nakano et 
Absent showing of unexpected results, the specific amount of cooling temperature of cooling die is not considered to confer patentability to the claims. As the cooling die temperature condition is variable that can be modified, among others, by adjusting the desired die temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed cooling temperature condition cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of die temperature in Nakano et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired  temperature which will be exit temperature of the cooling die (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of 
	It is to be noted that new claim 16 is similar to amended claim 1 except one phrase “and without vacuum”. As discussed above, Nobuyoshi M et al. does not mention any  pressure  and without vacuum used during extrusion process to make the final product. Therefore, it is considered as an implicit disclosure that the complete process of extrusion to make the final product has been performed “at atmospheric pressure and without any vacuum” to meet new claim 16.
Nobuyoshi M et al. discloses the extrusion method without using any vacuum. Therefore, it meets new claim 16.
9. 	Regarding claim 15, claim 15 is a product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 

10.    Regarding claims 4,5, it is to be noted that modified Nakano et al. can include fava bean flour can be used in an amount from 15-45% by weight in such a composition as disclosed by Rogers et al. (at least in Page 5 line 1 also says “dehulled split fava flour) in order to replace partly with other flours from soy, wheat etc. ( at least in Sozer Aykal et al. in page 8 lines 22-29, claim 14) to make “basic mixture” of claim 1 in order to have multi-benefits from fava bean flour as discussed above which represents fava bean flour + vegetable protein flour as “basic mixture” to meet claim limitations of claim 1.
Therefore, it meets claim limitation of “wherein the basic mixture comprises 20-30% by weight of vegetable protein flour” as claimed in claim 4.


11.    Regarding claim 7, Rogers et al. discloses dehulled fava bean is used in the composition (page 5 lines 1-2). Therefore, the disclosure can be interpreted, as the dehulled fava bean flour is free of hull to read on the claim limitation of “at most 10 wt. % of hulls” of claim 7.

16.    Regarding claim 8, Rogers et al. discloses that the particle size of fava bean flour is less than 100 micron (in claim 7 of Rogers et al.) which is suitably preferred and desired particle size containing flour as disclosed by Sozer Aykel et al. (in Sozer Aykel et al. page 4 lines 28-32 and page 5 lines 8-12) in order to provide desired good texture in such a composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nakano et al.  to include the teaching of Rogers et al. who discloses that the particle size of fava bean flour is less than 100 micron (in claim 7 of Rogers et al.)  which is suitably preferred and desired particle size containing flour as disclosed by Sozer Aykel et al. (in Sozer Aykel et al. page 4 lines 28-32 and page 5 lines 8-12) in order to provide desired good texture in such a composition.

17.    Regarding claim 9, Sozer Aykal et al. discloses that 0-0.8wt.% salt can be added to the composition (in claim 18 of Sozer Aykal et al.) in order to have desired salty taste. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nakano et al. et al. to include salt, sugar etc.  from the teaching of Sozer Aykal et al. in order to have desired salty, sweet taste.

12.    Regarding claim 12, Nakano et al. discloses that the mixing the ingredients can be performed in an extruder ([0040], [0041]). 

13.    Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2009/0291179 in view of secondary prior arts as applied to claim 1 and further in view of evidence given by NPL Fava bean protein.

14.    Regarding claim 3, and as discussed above for claim 1, modified Nakano et al. and Rogers et al. disclose that fava bean flour can be used in an amount from 15-45% by weight in such a composition e.g. batter composition (at least in Page 5 line 1 also says “dehulled split fava flour) as an important protein source (in Rogers et al., 20-41 wt. % protein in page 4 lines 1 -3 and line 16). It is also to be noted that it is known that dehulled fava bean will contain inherently the claimed range amount of protein per 100 gm flour and is evidenced by NPL dehulled fava bean protein (in Rogers et al. Page 3, e.g. high protein that is 27-30% protein in dehulled fava bean).

18.    Claims 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2009/0291179 in view of secondary prior arts of record as applied to claim 1 and further in view of Utena et al. USPN 4247574.

19.    Regarding claim 9, claim 9 was rejected above. However, it is also rejected with claims 13, 14 considering addressing another claim limitation of “coloring agent” of claim 9.
Therefore, regarding claim 9, modified Nakano et al. is silent about coloring
agent.
Utena et al. discloses that the textured protein can be colored like meat by means of caramel and monascus color (col 11 lines 38-40).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Nakano et al. by including the teaching of Utena et al. to color the textured protein by means of caramel and monascus color in order to make it ‘colored like meat’ ( col 11 lines 38-40).

20.    Regarding claims 13, 14, modified Nakano et al. is silent about vacuum-packed food product and sterilizing the vacuum-packed food product.
Utena et al. discloses that the structured protein product can be vacuum-packed followed by sterilization at a temperature of 110 degree C for 30 minutes ( col 11 lines 55-60) to meet claims 13, 14.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Nakano et al. by .

21.    Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2009/0291179 in view of secondary prior arts of record as applied to claim 1 and further in view of Ducharme et al. USPN 5045339.

22. 	Regarding claim 10,  Nakano et al. discloses cooling die is used which has longitudinal section to provide cooling at the opening to a first environment outside of the extruder ([0070]) and the die assembly can be made of different configuration e.g. sheet type die ([0070]-[0072]) also.
However, Nakano et al. is silent about the thickness of the cooling die.
This is addressed by two approaches as follows:
(i)   Nobuyoshi M et al.  et al. discloses that the cooling die at the delivery end having an excellent tissue textured protein having an excellent texture  (Abstract) and cooling die can have desired shape having thickness 1-20 mm  (page 4 middle section).  
Therefore, it is within the skill of one of ordinary skill in the art to optimize the configuration of the disclosed sheet type dough of Nakano et al. in order to have the desired size of the final extruded product.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of die exit thickness in Nakano et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired shape and size of the extruded product (In re Boesch, 617 F.2d. 272, 
(ii)    It is also addressed using prior art of record. However, it is within the skill of one of ordinary skill in the art to optimize the thickness of the die in order to get the desired thickness including 2-6 mm as disclosed by
Ducharme et al. discloses that the extruder die orifice can be used to make desired size and shape extrudate product including width and thickness of 2-6 mm (col 6 lines 14-25) extruded product. It is to be noted that 2-6 mm extruded product needs the configuration of die having exit comparable die thickness of 2-6 mm t which meet exit die thickness of 2-30 mm as claimed in claim 10.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the cooling die configuration of Nakano et al. by including the teaching of Ducharme et al. that brings desired size of extruded product including 2-6 mm.
It is to be noted that even if Ducharme et al. discloses “jerky type pet food’ is the extruded product, however, Ducharme et al. is used as secondary prior art to address the thickness of the exit die orifice to make extruded food product and therefore, it is applicable for any extruded food product also.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-.

Response to arguments
23.	Applicants’ arguments and amendment of independent claim 1 with the newly added claim 16 have been considered. Applicants’ arguments and amendments overcome the rejections of record. Accordingly primary prior art by Giezen et al. is not used in this office action. A new secondary prior art by Nobuyoshi M et al. (English translation of JP 63209549 from of #6 of s80 of EAST SEARCH; and is identical to JP 4140087A) has been considered for the amended claim 1 and new claim 16. 
As the new ground of rejection does not contain primary prior art by Giezen et al.  Therefore, the arguments related to Giezen et al. are considered as moot. 
However, examiner is considering Nakano et al. as primary prior art in this office action. There is no argument in relation to the prior art by Nakano et al. Nakano et al. is used as primary prior art in this office action. 
It is to be noted that the combination of Nakano et al. as new primary prior art and Rogers et al. as secondary prior art, is proper. The reason is Rogers et al. is used as secondary prior art to address “fava bean flour” and that disclosed batter is similar to  dough having different consistency due to different amount of water, therefore, optimizable by one of ordinary skill in the art. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of  water in Nakano et al. in view of Rogers et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc.  (In re 
Even if Nakano et al. was used as secondary prior art in the last office action, however, Nakano et al. is used in combination with anew secondary prior art by Nobuyoshi M et al. in this office action. As the new ground of rejection is because of the amendment, therefore, the rejection is made as final. 

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                     

/DONALD R SPAMER/Primary Examiner, Art Unit 1799